Roberts, J.
The court charged the jury that the concurrent possession of Maulding with Stadtler, after the sale, would make the sale primd facie fraudulent. This, under the facts of the case, was correct; for, if the possession was concurrent, Maulding still remained in the possession, and there was not such a change of possession, as would free the transaction from the imputation of fraud. This charge, as well as others that were given, might well have been explained by additional instructions ; and we may presume that, had they been asked by the party interested, they would have been given.
The objections to the evidence of the plaintiff, are founded on the supposition, that Stadtler must have been proved to have had notice of Maulding’s indebtedness to his several creditors, and of the other facts tending to show that he was in failing circumstances, before it was competent to give them in evidence. The proper course was, to show Maulding’s condition, and the general state of his business and dealings, and other matters relating to and affecting the validity of this sale, and Stadtler’s means of information and connexion with the transaction; from all which circumstances, it would be proper for the jury to draw their conclusion, as to whether or not the sale was made with a fraudulent intent, and also, whether or not Stadtler had notice of it.
There is nothing shown in the action of the court or of the jury, that requires a reversal of the judgment.
Judgment affirmed.